



Exhibit 10.1

PURCHASE AGREEMENT

THIS AGREEMENT, made and entered into to be effective the 14th day of June,
2007, by and between Wind Energy America Inc. (WNEA), a Minnesota corporation
(“Buyer”), and Northern Alternative Energy Shaokatan, LLC (“Seller”) and
Northern Alternative Energy, Inc. (the “Principal Shareholder”).

WHEREAS, Seller owns certain membership interests in the following two Delaware
Limited Liability Companies through a Minnesota LLC, which interests represent
the Developer’s stake in the respective wind farms owned by such LLC’s in
Lincoln County, Minnesota which include the following wind power generation
turbines:

SHAOKATAN HILLS LLC — Eighteen (18) 660 KW Vestas turbines with total rated
capacity of 11.88 megawatts; and

LAKOTA RIDGE LLC — Fifteen (15) Micon 750 KW turbines with total rated capacity
of 11.25 megawatts;

which membership interests have current percentage ownerships of 1%, which will
increase to 80% upon the expiration of Production Tax Credit for each such LLC
wind power project;

FURTHER WHEREAS, Seller intends and desires to sell its membership interests in
Shaokatan Hills and Lakota Ridge, and Buyer intends and desires to purchase the
same, all upon the terms and conditions contained in this agreement; and

FURTHER WHEREAS, all parties hereto knowledge that the valuations of such assets
for the purpose of this agreement are based upon the “Change of Percentage
Interest Date” for the increase in interest of the Developer’s stake in each LLC
occurring upon the date on which the renewable electricity production credit is
no longer available for the production and sale of electricity from each
respective project;

NOW THEREFORE for valuable consideration and upon the mutual covenants,
conditions and other terms of this Agreement, the parties hereto agree as
follows:

ARTICLE 1

TRANSFER OF LLC ASSETS

1.1          Assets to be Sold

On the terms and subject to the conditions of this Agreement, Seller shall, on
the Closing Date, sell, assign, transfer, convey and deliver to Buyer, and Buyer
shall purchase on the Closing Date, all of the right, title and interest of
Seller in the following assets, properties, rights and goodwill of every kind
and description and wherever located, whether tangible or intangible, owned and
transferable by Seller on the Closing Date (which assets are to be purchased by
Buyer pursuant to this Agreement and referred to herein as the “Assets”)
including without limitation, the following:

    i.   Seller’s entire LLC membership interests in and to Shaokatan Hills LLC
and Lakota Ridge LLC;


    ii.   All of Seller’s business records and files relating to the Assets,
including, without limitation, books of account general and financial records,
test data, meter reading records, power purchase agreements documents and
related records, property lease documents, warranties, maintenance and warranty
documents, engineering documentation, governmental regulatory documents
(including any files related to approvals or consents by governmental
authorities or agencies), research records, correspondence and other documents,
records of files and service manuals and any rights thereto, used in or relating
to the Assets;


    iii.   all claims, causes of action, rights of recovery or set-off of any
kind of Seller that relate to the Assets, if any;


    iv.   all direct or indirect rights of Seller under any contracts, leases,
agreements, commitments and other arrangements or transactions, whether written
or oral, related to the Assets;


    v.   all of Seller’s interest in any Intellectual Property or other
intangible property used in or held for the wind energy business related to the
Assets; and


    vi.   all of Seller’s interest in any revenue from the Assets accruing after
the Closing Date.



--------------------------------------------------------------------------------


1.2          Exclusion of Liabilities

Buyer will not assume any debt, liability or obligation of Seller and shall not
become liable for any obligations or liabilities of Seller of any nature
whatsoever, except as required by the membership control agreements of Shaokatan
Hills LLC and Lakota Ridge LLC. In particular, Buyer shall not be liable for any
claim, expense arising out of any transactions or litigation arising before the
Closing Date and related to the Assets, nor shall Buyer be liable for any taxes
related to the Assets that accrued on or before the Closing Date. Buyer also
shall not be liable for any damages, losses or expenses related to, or arising
from, or in connection with any investigation, proceeding, action or request
initiated by a governmental regulatory authority related to the Assets on or
prior to the Closing Date, whether or not such matter was initiated before, on
or after the Closing Date.

1.3           Transfer Documentation

In order to effect the transfer of the Assets, the parties shall deliver on the
Closing Date all conveyance documents and related documents and consents as are
necessary to convey, record and perfect title in Buyer to the Assets, with such
documents to be in form and substance mutually satisfactory to Buyer and Seller
and as may be necessary under the laws of the jurisdiction where such Assets are
governed to effect such transfer from Seller to Buyer. Seller will cooperate to
convey interest in the Assets so as to permit their full transfer to Buyer on
the Closing Date, free and clear of any and all liens.

ARTICLE 2

PURCHASE PRICE

2.1          Consideration –  As consideration for the Assets and for the
covenants and warranties herein, Buyer shall pay to Seller the following
purchase price for the Assets: total acquisition price in cash of Two Million
Three Hundred Thousand Dollars ($2,300,000) payable as follows:

    (a)   $750,000 earnest money, prior receipt of which is hereby acknowledged
by Seller;


    (b)   $1,000,000 due upon the execution of this Agreement by the parties
hereto, receipt of which is hereby acknowledged by Seller; and


    (c)   The balance of $550,000 due and payable on or before June 30, 2007.


2.2          Nature of Acquisition Price –  All parties hereto acknowledge and
intend that the Assets are being sold and purchased hereunder at their fair
market values and the consideration paid by Buyer to Seller in exchange for the
Assets has been determined pursuant to arm’s-length negotiations.

ARTICLE 3

CLOSING

3.1          The Closing –  The closing of the transaction set forth in this
Agreement shall take place at the offices of Seller in Vadnais Heights, MN at
10:00 a.m. local time on or before June 30, 2007 after the satisfaction or
waiver of all conditions in this Agreement, or at such other date, time or place
as the parties may agree (the “Closing Date”). The Closing shall be deemed to be
effective as of 11:59 p.m. local time on the Closing Date.

3.2          Deliveries of Seller –  At the closing, Seller shall deliver or
cause to be delivered to Buyer the following:

    (a)   An Assignment satisfactory to Buyer of all right, title and interest
in and to Northern Alternative Energy Shaokatan, LLC


    (b)   Copies of Seller’s resolutions of its Board of Governors and members,
certified by the Secretary of Seller as having been duly and validly adopted and
in full force and effect, authorizing execution and delivery of this Agreement
and performance by Seller of the transactions contemplated hereby; and



--------------------------------------------------------------------------------


3.3          Deliveries of Buyer –  At the Closing, Buyer shall deliver to
Seller the following:

    a.   The balance of the Acquisition Price in cash; and


    b.   Copies of Buyer’s resolutions of its Board of Directors, certified by
the Secretary of Buyer as having been duly and validly adopted and in full force
and effect, authorizing execution and delivery of this Agreement and performance
by Buyer of the transactions contemplated hereby.


ARTICLE 4

REPRESENTATION AND WARRANTIES OF SELLER
AND PRINCIPAL SHAREHOLDER

Seller and Principal Shareholder represent and warrant to Buyer as follows:

4.1          Authority, Organizations and Consents

    a.   Authority – Seller has full corporate power and authority to execute
and deliver this Agreement and any documents required hereby, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
Such execution and delivery, performance of obligations and consummation of
transactions have been duly authorized by all necessary corporate action on the
part of Seller and Seller’s shareholders/members, and no other corporate
proceedings on the part of Seller or any other party are necessary to consummate
this transaction. This Agreement has been duly executed and delivered by Seller
and the Principal Shareholder and it constitutes the valid and binding
obligations of Seller and the Principal Shareholder and is enforceable against
Seller and the Principal Shareholder in accordance with the respective terms and
conditions of this Agreement.


    b.   Organization – Seller is a limited liability corporation duly organized
and incorporated, validly existing and in good standing in its state of
incorporation, and has full corporate power and authority to carry on its
business as now conducted.


    c.   Consents – Except as specifically set forth in this Agreement, no
material consent, approval, or filing or registration with any governmental
authority and no consent or authorization from any other entity or person, is
required for the execution, delivery and performance of this Agreement by
Seller, or the consummation of the transactions contemplated by this Agreement.


    d.   No Violation – The execution, delivery and performance by Seller and
the Principal Shareholder of this Agreement, and the consummation of the
transactions hereunder, do not and will not contravene or constitute a default
under or give rise to a right of termination, cancellation or acceleration of
any right of Seller or to a loss of any benefit to which Seller is entitled
under (i) any provision of applicable laws or regulations; (ii) governing
documents of Seller; or (iii) any judgment, injunction, order or decree binding
upon Seller or the Principal Shareholder, or will not result in the creation or
imposition of any lien on any asset.


4.2          Specific Significant Warranty – All parties hereto acknowledge and
intend that Buyer has based the valuation of the Assets on the basis that the
Change of Percentage Interest Date (the “CPI Date”) will occur for each of
Shaokatan Hills LLC and Lakota Ridge LLC on the date on which the renewable
electricity production tax credit (the “PTC”) is no longer available for the
production and sale of electricity from each LLC project. If the actual CPI Date
for the two LLCs, or either of them, occurs later than the expiration of such
PTC, Seller shall transfer to Buyer that amount of common stock of Buyer which
provides Buyer with a valuation as if the CPI Date occurred upon expiration of
the PTC, not to exceed $2,300,000.

4.3          Financial Statements – Seller has delivered to Buyer certain
financial statements related to the business of the Assets and their respective
LLCs, including balance sheet, income statement and cash flow information for
certain periods. These financial statements were prepared from the books and
records of the LLCs in accordance with U.S. GAAP applied on a consistent basis,
and they fairly present in all material respects the financial condition of the
LLCs at the date and for the periods shown.


--------------------------------------------------------------------------------


4.4          Absence of Certain Developments – From January 1, 2007 to the date
of this Agreement, Seller and the Principal Shareholder have not:

    a.   mortgaged, pledged or subjected to any lien any of the Assets;


    b.   sold, leased, assigned, transferred or otherwise disposed of the Assets
or any rights, interests or title in or to the Assets;


    c.   made any capital expenditures not disclosed to the Buyer;


    d.   suffered any material damage, destruction or loss of any property or
rights related to the Assets; or


    e.   been the subject of any inquiry or action taken or threatened by any
regulatory authority having jurisdiction over the Assets.


4.5          Title to Assets – Seller has valid and legal title and interest in
and to the Assets, free and clear of all liens, and on the Closing Date the
Seller will own and have valid interest and title in all the Assets, free and
clear of all liens and encumbrances. The equipment and fixed assets of the wind
power business related to the Assets are in suitable condition for the operation
of such business as currently conducted.

4.6          Delivery and Nature of Contracts

    a.   Seller has delivered to Buyer true and complete copies of all material
contracts, leases or agreements related to the Assets and their respective LLCs
and their business operations. Each such contract or agreement is in full force
and effect and is valid, binding and enforceable in accordance with its terms;


    b.   Neither Seller nor any LLC related to the Assets is in material breach
of any material provision of any contract, lease or agreement or commitment
related to the Assets or the business conducted by the related LLCs. To Seller’s
knowledge, no other party is in material breach of any such contracts, leases or
agreements. Moreover, no event has occurred that constitutes a material default
by Seller or any other party under such contract, lease or agreement.


4.7          Litigation – There are no claims, actions, suits, inquiries,
investigations or proceedings pending or threatened relating to Seller in
respect to the Assets or the Seller or respective LLCs related to the Assets.

4.8          Compliance With Laws; Permits – Seller and its related LLCs have
obtained all material permits necessary to carry on the wind generation business
of Shaokatan Hills LLC and Lakota Ridge LLC, and Seller and such LLCs have
complied in all material respects with all applicable laws, statutes and
regulations of applicable federal, local and state governments relating to the
business of the LLCs, and no claims have been filed against Seller, the Assets
or such LLCs alleging any violation of any such laws, statutes or regulations.

4.9          Environmental Matters

    a.   Seller and Principal Shareholder have no knowledge of environmental
conditions existing on or arising or resulting from (i) noncompliance by Seller
or such two LLCs with any applicable environmental law or regulation, or
(ii) the release of a regulated substance into the environment from any property
upon which the business of such LLCs is being conducted;


    b.   The wind energy business of Shaokatan Hills and Lakota Ridge have been
operated at all times in material compliance with all applicable environmental
laws;


    c.   Seller has all material governmental licenses, permits and other
authorizations required by all environmental laws or agencies necessary to
conduct and operate the business of the LLCs as currently conducted and
operated. All such licenses, permits or authorizations are in full force and
effect, Seller and its related LLCs are and at all times have been in material
compliance with all such licenses, permits and authorizations;


    d.   Seller has provided to Buyer all material documents in its possession
relating to the environmental condition and regulation of the business of
Shaokatan Hills and Lakota Ridge and the regulation of the property where such
business is conducted.


4.10        Obligations – No debt, liability or obligation of any nature of
Seller shall attach to the Assets after the Closing Date unless already
disclosed to the Buyer.

4.11        Brokerage – All claims for brokerage commissions or similar
compensation in connection with this agreement or transactions contemplated
hereby shall be the obligation of Seller.

4.12        Full Disclosure – No representation or warranty of Seller or the
Principal Shareholder contained in this Agreement contains an untrue statement
of material face or omits to state material facts required to be stated therein
or necessary to make the statements made not false or misleading in any respect
when made.


--------------------------------------------------------------------------------


ARTICLE 5

REPRESENTATION AND WARRANTIES OF BUYER

5.1          Authority, Organization and Consents

    a.   Authority – Buyer has full corporate power and authority to execute and
deliver this Agreement and any documents required hereby, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
Such execution and delivery, performance of obligations and consummation of
transactions have been duly authorized by all necessary corporate action on the
part of the Buyer, and no other corporate proceedings on the part of the Buyer
are necessary to complete this transaction. This Agreement has been duly
executed and delivered by Buyer and its constitutes the valid and binding
obligation of Buyer in accordance with the respective terms and conditions of
this Agreement.


    b.   Organization – Buyer is a corporation duly organized and incorporated
in Minnesota, validly existing and in good standing in its state of
incorporation, and has full corporate power and authority to carry on its
business as now conducted.


    c.   Consents – Except for informational filings related to the reporting
status of Buyer with the SEC, no material consent, approval or filing from or
with any governmental authority or any other entity or person is required for
the execution, delivery and performance of this Agreement by Buyer.


5.2          Brokerage – There are no claims for brokerage commissions, finder’s
fees or similar compensation in connection with this Agreement and its
transactions based on any agreement or arrangement made with Buyer.

5.3          Buyer SEC Reports – All reports and filings required by Buyer to be
filed with the Securities and Exchange Commission from January 1, 2006 to the
date hereof have been duly filed as required by laws and regulations of the SEC,
including periodic financial information of Buyer from time to time as required
by the SEC. These reports and financial data can be accessed at the SEC website
address of www.sec.gov.

5.4          Full Disclosure – No representation or warranty of Buyer herein
contains untrue statement of material fact or omits to state a material fact
required to be stated therein or necessary to make the statements made not false
or misleading in any material respect when made.

ARTICLE 6

COVENANTS

6.1          Cooperation – All parties hereto will use their reasonable best
efforts to (i) cause the consummation of the transactions contemplated hereby in
accordance with the terms and conditions of this Agreement and applicable law,
(ii) obtain any and all consents and approvals necessary to consummate such
transactions, whether from any governmental authorities or any third parties.

6.2          Conduct of Business – From the date hereof to the Closing Date,
Seller shall cause its business to be conducted in the ordinary course
consistent with past practice, including (i) maintaining the assets, properties,
equipment and interests of its business in good repair, order and condition,
(ii) maintaining the books, accounts, and records relating to its business in
good order and in accordance with past practice, (iii) promptly inform Buyer in
writing of any material variances from the representations of Seller contained
in this Agreement, (iv) enter into any agreement or arrangement which could
cause a lien or encumbrance against the Assets, or (v) enter into any
transaction which would result in the representations and warranties of Seller
herein not being true and correct in all material respects on the Closing Date.

6.3          Access – Each party hereto shall provide the others, their counsel,
auditors and/or other representatives, with such information as another party
from time to time reasonably may request, and shall permit the other party and
its representatives reasonable access, during regular business hours and upon
reasonable notice, to the offices, properties, books and records of the party,
as the other may from time to time reasonably request; provided that no
investigation shall affect any warranties or representations given by a party in
this Agreement.


--------------------------------------------------------------------------------


6.4          Confidentiality – Except as required by law, prior to and after the
Closing Date, the respective parties hereto shall not use or disclose to third
persons any information made available to each of them by another party hereto
in connection with their respective business or the transfer of Assets
hereunder, unless such disclosure is made with the written consent of all
parties hereto. Without limitation, this obligation of confidentiality shall
apply to current business practices, business plans, strategies, technologies
and future business relationships of either corporate party hereto or their
affiliates. Disclosure relating to the business, plans and strategies, and
future business relationships of Buyer or Seller shall not be deemed to be in
the public domain merely because they are included in general disclosure in the
public domain.

ARTICLE 7

CONDITIONS TO BUYER’S OBLIGATIONS

The obligations of Buyer to consummate the transactions hereunder shall be
subject to the satisfaction (or waiver by Buyer in writing), on or prior to the
Closing Date, of all the following conditions:

7.1          Representations, Warranties and Covenants – The representations and
warranties of Seller and Principal Shareholder contained herein shall be true in
all material respects on and as of the Closing Date, and the Seller and
Principal Shareholder shall have, in all material respects, performed and
complied with all of their agreements and covenants contained herein to be
performed on or prior to the Closing Date.

7.2          No Prohibition – No statute, rule or regulation or order of any
court or governmental agency prohibiting consummation of the transactions
contemplated hereby shall be in effect.

7.3          Deliveries – Seller shall have made or caused to have been made
delivery to Buyer of the items set forth in Section 3.2 hereof.

7.4          Corporate Approval – This Agreement and the transactions
contemplated hereby shall have been approved by the Governors/Directors of
Seller, and by the Principal Shareholder.

7.5          No Material Adverse Change – Since the date of this Agreement, no
change in the business, financial condition, properties or assets of Seller
shall have occurred that has had or would be reasonably likely to have a
material effect on the Assets or the business of the related LLCs.

7.6          Absence of Liens – On Closing Date, there shall be no liens or
encumbrances outstanding against Seller.

ARTICLE 8

CONDITIONS TO SELLER’S OBLIGATIONS

The obligations of Seller to consummate the transactions hereunder shall be
subject to the satisfaction (or waiver by Seller in writing), on or prior to the
Closing Date, of all the following conditions:

8.1          Representations, Warranties and Covenants – The representations and
warranties of Buyer contained herein shall be true in all material respects on
and as of the Closing Date, and the Buyer shall have, in all material respects,
performed and complied with all agreements and covenants contained herein to be
performed by Buyer on or prior to the Closing Date.

8.2          No Prohibition – No statute, rule or regulation or order of any
court or governmental agency prohibiting consummation of the transactions
contemplated by this Agreement shall be in effect.

8.3          Deliveries – Buyer shall have made or caused to have been made
delivery to Seller of the items set forth in Section 3.3 hereof, including the
balance of the purchase price in good funds.


--------------------------------------------------------------------------------


8.4          Corporate Approval – This Agreement and the transactions
contemplated hereby shall have been approved by the Board of Directors of Buyer.

8.5          No Material Adverse Change – Since the date of this Agreement, no
change in the business, financial condition or properties of Buyer shall have
occurred that has had or would be reasonably likely to have a material adverse
effect on Buyer.

ARTICLE 9

INDEMNIFICATION

9.1          Survival – The representations and warranties of the parties
contained herein shall survive the Closing and shall remain in full force and
effect thereafter until the expiration of any statute of limitations.

9.2          Indemnification by Seller and Principal Shareholder – Each of the
Seller and Principal Shareholder shall indemnify and hold Buyer harmless from
and against any losses resulting from any breach of any of the representations
and warranties of Seller and Principal Shareholder contained in this Agreement.

9.3          Indemnification by Buyer – Buyer shall indemnify and hold harmless
the Seller from and against any losses resulting from any breach of any of the
representations and warranties contained in this Agreement.

9.4          Notice of Indemnification – Any party seeking indemnification under
this Article 9 provision shall promptly cause written notice of the assertion of
such claim of indemnity to be forwarded to the other party, which written notice
shall state specifically the representation or warranty or agreement with
respect to which the claim is made or based upon, the facts giving rise to such
claim, and the amount of the liability asserting against indemnifying party by
reason of the claim.

ARTICLE 10

TERMINATION

10.1        Termination – This Agreement may be terminated at any time prior to
Closing:

    a.   by the mutual written consent of all parties hereto;


    b.   by Buyer if there has been a material breach of a representation or
warranty or covenant by Seller and such breach has not been cured within 30 days
following written notice thereof to Seller; or


    c.   by Seller if there has been a material breach of a representation or
warranty or covenant by Buyer and such breach has not been cured within 30 days
following written notice thereof to Buyer.


ARTICLE 11

MISCELLANEOUS

11.1        Entire Agreement – This Agreement contains the entire understanding
of the parties hereto in respect of its subject matter and supercedes all prior
agreements and understandings between the parties with respect to such subject
matter, whether written or oral. There are no restrictions, promises,
representations, warranties, or covenants other than those expressly set forth
or referred to in this Agreement.

11.2        Amendment Waiver – No waiver and no modification or amendment of any
provision of this Agreement shall be effective unless specifically made in
writing and duly agreed to by all parties to this Agreement. Waiver by any party
of any breach or failure to comply with any provision or term of this Agreement
by another party shall not be construed as, or constitute, a continuing waiver,
or a waiver of any breach of, or failure to comply with, any other provision of
this Agreement.

11.3        Assignment – This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, or permitted
assigns if any, but neither this Agreement nor any of the rights and interests
hereunder shall be assigned by any party hereto without the prior written
consent of the other parties.


--------------------------------------------------------------------------------


11.4        Expenses – Each party hereto shall bear its own costs and expenses
related to the negotiation, preparation, performance and consummation of this
Agreement.

11.5        Governing Law – This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota.

11.6        Severability – Whenever possible, each provision of this Agreement
will be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision or term of this Agreement is held to be
prohibited by or invalid under applicable law, such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating or effecting the remaining provisions of this Agreement.

11.7        Notices – All notices, requests and other communications to any
party hereunder shall be in writing, will be effective upon receipt, and shall
be given or made either in delivery by person, by courier service, by facsimile
transmission, or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties at the following addresses:

  If to Seller or Principal Shareholder:    Gregory J. Jaunich
1058 Centerville Circle
Vadnais Heights, MN 55127     If to Buyer: Robert O. Knutson
9372 Creekwood Drive
Eden Prairie, MN 55347


11.8        Publicity – Neither party shall, without the prior consent of the
other parties, issue any statement or communication to the press or public
regarding this Agreement and the transactions contemplated hereby, except as
required by law including the rules of the Securities and Exchange Commission.

11.9        No Third Party Beneficiary – The provisions of this Agreement are
for the sole benefit of the parties hereto, and are not for the benefit or use
of any third party.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

  

WIND ENERGY AMERICA INC., Buyer

 



By   

/s/   Robert O. Knutson

 

Robert O. Knutson, CEO

   

  

NORTHERN ALTERNATIVE ENERGY
SHAOKATAN, LLC, Seller

 



By   

/s/   Gregory J. Jaunich

 

Gregory J. Jaunich, Manager

   

  

NORTHERN ALTERNATIVE ENERGY, INC.

 



By   

/s/   Gregory J. Jaunich

 

Gregory J. Jaunich, Managing Director

 

 








--------------------------------------------------------------------------------